Order entered May 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00565-CV

             JW GST EXEMPT TRUST AND JAMES Y. WYNNE, Appellants

                                                V.

              WRENO S. WYNNE, WILLIAM B. WYNNE, ET AL., Appellees

                           On Appeal from the 86th District Court
                                 Kaufman County, Texas
                              Trial Court Cause No. 84117-86

                                            ORDER
       By notice filed May 13, 2015, appellee American Liberty Oil Company, LP has informed

the Court it has filed for bankruptcy. Pursuant to Texas Rule of Appellate Procedure 8.2, further

action in this cause is automatically suspended. See TEX. R. APP. P. 8.2.           Accordingly, for

administrative purposes, this cause is ABATED and treated as a closed case.              It may be

reinstated on motion by any party showing, in accordance with rule of appellate procedure 8.3,

that the appeal is permitted by federal law or the bankruptcy court. See id. 8.3.


       .


                                                      /s/    CRAIG STODDART
                                                             JUSTICE